888 N.E.2d 761 (2008)
Michael HILL, Appellant,
v.
STATE of Indiana, Appellee.
No. 49S02-0804-CR-190.
Supreme Court of Indiana.
June 19, 2008.

ORDER VACATING PRIOR ORDER GRANTING TRANSFER
By order dated April 24, 2008, the Court granted a petition seeking transfer of jurisdiction over this appeal from the Court of Appeals to this Court. After further review, including oral argument, the Court has determined that transfer was improvidently granted. Accordingly, the April 24 order granting transfer is VACATED and transfer is DENIED. The Court of Appeals Memorandum Decision, Hill v. State, 875 N.E.2d 825 (table), No. 49A02-0701-CR-110, slip op. (Ind.Ct.App. Oct. 23, 2007), is no longer vacated under Appellate Rule 58(A).
This appeal is at an end. The Court DIRECTS the Clerk to certify this appeal as final and to send copies of this order to the Marion Superior Court; Hon. John G. Baker, Chief Judge, Indiana Court of Appeals; the Hon. Jane Magnus-Stinson; Steve Lancaster, Court of Appeals Administrator; all counsel of record; and to LexisNexis and West Group.
All Justices concur, except SHEPARD, C.J., and DICKSON, J., who believe transfer was properly granted.